     Case 2:21-cv-01421-JCZ-JVM Document 1 Filed 07/27/21 Page 1 of 9



                       UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF LOUISIANA

HAROLD BOWLSBEY               )                   CIVIL ACTION NO.:
                              )
                              )
     Plaintiffs,              )                   SECTION:
                              )
     vs.                      )
                              )                   MAGISTRATE:
PATTERSON STRUCTURAL MOVING &)
                              )
SHORING, LLC, JEREMY PATTERSON)                   JURY TRIAL DEMANDED
AND GREG PATTERSON            )
                              )
     Defendants.

                                     COMPLAINT

                                   INTRODUCTION

       Plaintiff Harold Bowlsbey (“Plaintiff”), by and through undersigned counsel, files

this Complaint against Defendant, Patterson Structural Moving & Shoring, LLC, Jeremy

Patterson and Greg Patterson (collectively “Defendants”), and states as follows:

                                   JURISDICTION

1.     Jurisdiction in this Court is proper as the claims are brought pursuant to the Fair

Labor Standards Act, as amended (29 U.S.C. §201, et seq., hereinafter called the

“FLSA”) to recover unpaid back wages, an additional equal amount as liquidated

damages, lost wages, compensatory damages, pre-judgment interest, and reasonable

attorneys fees and costs.

2.     The jurisdiction of the Court over this controversy is based upon 29 U.S.C.

§216(b).

                                        VENUE




                                            1
     Case 2:21-cv-01421-JCZ-JVM Document 1 Filed 07/27/21 Page 2 of 9




3.     Venue is proper in the Eastern District of Louisiana under 28 U.S.C. § 1391

because it is where Defendants are subject to personal jurisdiction, where Defendants do

business in the State of Louisiana, and where the unlawful acts complained of occurred.

                                         PARTIES

4.    At all times material hereto, Plaintiff was a resident of Louisiana.

5.    At all times material hereto Defendant Patterson Structural Moving & Shoring,

LLC was a Louisiana company. Further, at all times material hereto, this Defendant was,

and continues to be, engaged in business in the Eastern District of Louisiana.

6.    At all times material hereto Defendant Jeremy Patterson was, and continues to be,

engaged in business in Orleans Parish, Louisiana.         Jeremy Patterson is one of the

managing members of Patterson Structural Moving & Shoring, LLC, was directly

involved in the event giving rise to the claims set forth herein and is alleged to be jointly

and solidarily liable with the remaining Defendants as a joint employer of Plaintiff.

7.    At all times material hereto Defendant Greg Patterson was, and continues to be, a

resident of the State of Louisiana and is engaged in business in Orleans Parish, Louisiana.

Greg Patterson is one of the managing members of Patterson Structural Moving &

Shoring, LLC, was directly involved in the event giving rise to the claims set forth herein

and is alleged to be jointly and solidarily liable with the remaining Defendants as a joint

employer of Plaintiff.

8.    At all times material hereto, Plaintiff was “engaged in commerce” within the

meaning of §6 and §7 of the FLSA, and subject to the individual coverage of the FLSA.

         PLAINTIFF IS SUBJECT TO THE PROVISIONS OF THE FLSA




                                              2
     Case 2:21-cv-01421-JCZ-JVM Document 1 Filed 07/27/21 Page 3 of 9




9.     At all times material hereto, Plaintiff was “engaged in commerce” within the

       meaning of §6 and §7 of the FLSA, and subject to the enterprise coverage of the

       FLSA.

10.    At all times material hereto, Plaintiff was “engaged in the production of goods” for

       commerce within the meaning of §6 and §7 of the FLSA, and subject to the

       individual coverage of the FLSA.

11.    At all times material hereto, Plaintiff was an “employee” of Defendants within the

       meaning of FLSA.

12.    At all times material hereto, Defendants were the Plaintiff’s “employers” within

       the meaning of FLSA.

13.    At all times material hereto, Defendants were an “enterprise engaged in

       commerce” within the meaning of FLSA.

14.    Based upon information and belief, the annual gross revenue of Defendants was in

       excess of $500,000.00 per annum during the relevant time periods.

15.    At all times material hereto, the work performed by the Plaintiff was directly

       essential to the business performed by Defendants.

             DEFENDANTS ARE PLAINTIFF’S JOINT EMPLOYERS

16.    At all times material hereto, Defendants were Plaintiff’s “joint employers” within

       the meaning of FLSA.

17.    Specifically, Defendants were so intertwined as to be indistinguishable.

18.    Defendants jointly exercised control over the Plaintiff’s schedule, rate of pay, how

       he performed his job and the equipment he used to perform his jobs and jointly

       implemented the payroll and misclassification schemes complained of herein.




                                            3
      Case 2:21-cv-01421-JCZ-JVM Document 1 Filed 07/27/21 Page 4 of 9




19.     Specifically, Defendants signed contracts with clients in the Greater New Orleans

        Area to provide home elevation and structural moving services to their homes and

        businesses.

20.     Defendants then retained persons, such as Plaintiff to perform these services for

        Defendants’ clients.

21.     Plaintiff had no ability to independently contract with clients; all of his business

        came from persons who had signed contracts for services with Defendants.

22.     At all times material hereto, the work performed by the Plaintiff was directly

        essential to the business performed by Defendants.

                                STATEMENT OF FACTS

23.     Defendants are in the business of providing home elevation and structural moving

services to businesses and individuals.

24.     In 2015, Plaintiff was hired by Defendants to perform and monitor the

performance of home elevation and structural moving services according to precise terms

and conditions set by Defendants. He worked for Defendants until approximately April of

2021.

25.     Plaintiff had no independent authority outside the directions provided to him by

Defendants.

26.     Despite the fact that Plaintiff operated as an “employee” of Defendants and was

referred to as the same, Defendants classified him as a “contractor” and issued him a

1099.




                                             4
      Case 2:21-cv-01421-JCZ-JVM Document 1 Filed 07/27/21 Page 5 of 9




27.     In this manner, Defendants avoided paying him overtime for hours worked in

excess of 40 per week, despite the fact that Plaintiff routinely worked more than 40 hours

per week for Defendants during the entire time he worked for them.

28.     During Plaintiff’s tenure with Defendants, Defendants exercised total control over

the time, place and manner of his work. Plaintiff had no ability to control his schedule,

the place or time he would work or who he would be working with during the time he

spent working for Defendants.

29.     Plaintiff’s initial rate of pay while he worked for Defendants was $750 per week,

but increased to $900 per week after six to eight months of employment with Defendants.

Around February 2021, it was increased to $1,000 per week. Plaintiff was paid this flat

weekly amount regardless of the number of hours Plaintiff worked per week.

30.     In actuality Plaintiff regularly worked around 75 hours per week for Defendants,

working around 13 hours Monday through Friday and 10 hours on Saturday. However,

he was also essentially on call 24 hours a day and often worked Sundays, as well.

31.     However, he was not paid time and one-half for any hours worked in excess of 40

per week, in direct violation of the FLSA.

32.     Documentation concerning the number of hours actually worked by Plaintiff and

the compensation actually paid to Plaintiff is in the possession and custody and control of

Defendants.

33.     Defendants have violated Title 29 U.S.C. §207 from at least 2015 and continuing

through 2021 in that:

       a.   Plaintiff worked in excess of forty (40) hours per week for the period of

employment with Defendants;




                                             5
      Case 2:21-cv-01421-JCZ-JVM Document 1 Filed 07/27/21 Page 6 of 9




       b.   No payments, or provisions for payment, have been made by Defendants to

properly compensate Plaintiff at the statutory rate of one and one-half times Plaintiff’s

regular rate for those hours worked in excess of forty (40) hours per work week as

provided by the FLSA;

       c.   Defendants willfully and intentionally misclassified Plaintiff in an effort to

avoid paying him the overtime pay that he was legally entitled to be paid; and

       d.   Defendants have failed to maintain proper time records as mandated by the

FLSA.

34.    In violating the FLSA, Defendants acted willfully and with reckless disregard of

clearly applicable FLSA provisions.



                                  CAUSES OF ACTION


   COUNT I: FAILURE TO PAY OVERTIME IN VIOLATION OF THE FAIR
            LABOR STANDARDS ACT 29 U.S.C. § 201 ET. SEQ.


35.    Plaintiff re-alleges and re-avers the previous paragraphs of the Complaint as if fully

set forth herein.

36.    From at least 2015 and continuing through April 2021, Plaintiff worked in excess of

forty (40) hours per week for Defendants, but Plaintiff was not compensated at the

statutory rate of one and one-half times Plaintiff’s regular rate of pay for these overtime

hours.

37.    Plaintiff was, and is, entitled to be paid at the statutory rate of one and one-half

times his regular rate of pay for those hours worked in excess of forty (40) hours.

38.    At all times material hereto, Defendants failed to comply with Title 29 and United



                                              6
      Case 2:21-cv-01421-JCZ-JVM Document 1 Filed 07/27/21 Page 7 of 9




States Department of Labor Regulations, 29 C.F.R. §§516.2 and 516.4, by implementing

a management policy, plan or decision that intentionally provided for the compensation

of Plaintiff as if he was exempt from coverage under 29 U.S.C. §§201 through 219,

disregarding the fact that he was not exempt.

39.    At all times material hereto, Defendants failed to maintain proper time records as

mandated by the FLSA.

40.    Defendants’ actions were willful and/or showed reckless disregard for the

provisions of the FLSA as evidenced by their failure to compensate Plaintiff at the

statutory rate of one and one-half times Plaintiff’s regular rate of pay for the hours

worked in excess of forty (40) hours per week when they knew, or should have known,

such was and is due.

41.    Defendants have failed to properly disclose or apprise Plaintiff of his rights under

the FLSA.

42.    Due to the intentional, willful, and unlawful acts of Defendants, Plaintiff suffered

lost compensation for time worked over forty (40) hours per week, plus liquidated

damages.

43.    Plaintiff is entitled to an award of reasonable attorney’s fees and costs pursuant to

29 U.S.C. §216(b).

                                  ATTORNEY’S FEES

44.    Plaintiff has retained the law firm of Jackson+Jackson to represent Plaintiff in the

litigation and has agreed to pay the firm a reasonable fee for its services.

                                        CONSENT

45.    Plaintiff’s consent to file this Complaint is evidenced by his signature on the FLSA




                                              7
      Case 2:21-cv-01421-JCZ-JVM Document 1 Filed 07/27/21 Page 8 of 9




Consent Forms that is attached hereto as Exhibit “A”.

                                      JURY DEMAND

46.    Plaintiff demands trial by jury on all issues so triable as a matter of right by jury.

                                  PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that judgment be entered in his favor

against Defendants Patterson Structural Moving & Shoring LLC, Jeremy Patterson and

Greg Patterson:

       a.    Declaring, pursuant to 29 U.S.C. §§2201 and 2202, that the acts and practices

complained of herein are in violation of the provisions of the FLSA;

       b.    Awarding Plaintiff overtime compensation in the amount due him for

Plaintiff’s time worked in excess of forty (40) hours per workweek;

       c.    Awarding Plaintiff liquidated damages in an amount equal to the overtime

award;

       d.    Awarding Plaintiff reasonable attorney’s fees and costs and expenses of the

litigation pursuant to 29 U.S.C. §216(b);

       e.    Awarding Plaintiff pre-judgment interest and legal interest to which he is

entitled; and

       f.    Awarding Plaintiff all other relief to which he is entitled.



                                                Respectfully submitted,




                                                /s/ Mary Bubbett Jackson                  _
                                                Jody Forester Jackson, (La. Bar No. 28938)
                                                Mary Bubbett Jackson, (La. Bar No. 29110)
                                                JACKSON+JACKSON


                                                8
   Case 2:21-cv-01421-JCZ-JVM Document 1 Filed 07/27/21 Page 9 of 9




                                      201 St. Charles Avenue, Suite 2500
                                      New Orleans, Louisiana 70170
                                      T: (504) 599-5953
                                      F: (888) 988-6499
                                      E: jjackson@jackson-law.net
                                         mjackson@jackson-law.net
                                      Attorneys for Plaintiff



Please Serve:

Patterson Structural Moving & Shoring, LLC
Through its registered agent:
Smiley Law Firm
805 Arabella Street
New Orleans, LA 70115

Jeremy Patterson
Wherever he may be found

Greg Patterson
Wherever he may be found




                                     9
